Citation Nr: 1532725	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include claimed as due to exposure to Agent Orange herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include claimed as due to exposure to Agent Orange herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for peripheral neuropathy of the upper and lower extremities.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in San Antonio, Texas, in March 2010.  A transcript of the hearing is of record.  

In December 2010 and December 2012, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  A disability of the upper extremities to include peripheral neuropathy was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.

3.  A disability of the lower extremities to include peripheral neuropathy was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board remanded this matter most recently in December 2012, and specifically instructed the RO/Appeals Management Center (AMC) to afford the Veteran a VA examination.  Subsequently, the Veteran was afforded an examination in November 2013 and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

In correspondence dated in March 2006 prior to the May 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All available service treatment records and post service treatment records have been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  A VA examination was provided in November 2013.  The Board finds the examination to be thorough and complete with respect to the Veteran's claimed neuropathy.  The clinician reviewed the history and provided an opinion supported by a rationale; therefore, the opinion is adequate. 

The Veteran testified before the undersigned Veterans Law Judge in March 2010.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Following the Board hearing, the case was remanded in order to afford the Veteran a VA examination in part based on his lay statements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

In the instant case, the Veteran's service treatment records are negative for any complaints or diagnoses of neuropathy.

On his January 2006 application for service connection, the Veteran listed February 1999 for his lower extremity disabilities and March 2004 for his upper extremity disabilities as the earliest dates for when he received treatment for his disabilities.  

In March 2004, the Veteran visited a Dr. C.P.Z. who noted that the Veteran had presented with severe muscle cramps for a least two years.  The Veteran stated that he did not drink alcohol.  

In April 2004, a Dr. T.M.R. conducted an extremity EMG/nerve conduction study on the Veteran and diagnosed him with severe bilateral sensorimotor lower extremity peripheral neuropathy.  

In October 2005, the Veteran presented at the Neurology Clinic with a history of weakness and cramping in the legs and pain in the feet and calves.  The clinician noted the symptoms had been present for "at least a year or so" and noted the Veteran had a nerve conduction study in April 2004 which demonstrated peripheral neuropathy.  

In an October 2005 report a Dr. D.A.F. stated that the cause of the Veteran's peripheral neuropathy was uncertain.  The report also noted the Veteran stated he did not use alcohol.  

In the Veteran's July 2006 Notice of Disagreement, he stated that he experienced neuropathy problems within a year after release from active duty.  He stated he could not walk, had continuous severe pain in his legs, and could not sleep at night.  

An April 2008 record from the Corpus Christ Medical Center noted the Veteran had peripheral neuropathy with "Vietnam" listed after.  

In March 2010, the Veteran was afforded a VA hearing.  He testified that he experienced leg cramps and foot cramps that started after he had been in Vietnam about two to three months, but that they felt like a minor problem at the time.  He stated that after service he sought treatment within a year from a family doctor, who diagnosed him with low salt intake that was leading to leg and foot cramping.  He stated that in the 1980's he talked to a DR. H. who thought the Veteran had a circulation problem and recommended vitamins, and that after that he first saw a Dr. K.T. in 2004 who referred him to the neurologist who diagnosed him with neuropathy.  He stated he believed his neuropathy was due to Agent Orange exposure in service.  He further stated that Dr. C.P.Z. indicated to him that Agent Orange may be a causative factor in the development of peripheral neuropathy, although she could not say what caused his neuropathy. 

In November 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his neuropathy of his bilateral upper and lower extremities.  The examiner noted the Veteran's statement that ever since his service in Vietnam he had had cramping in the legs bilaterally that has progressed throughout the years and that his hands and arms were affected as well, although the examiner noted this was not found in the records.  The examiner noted that the Veteran was seen in 2004 and 2005 by clinicians who did nerve conduction studies on his legs and that it was reported by the physicians at that time that the Veteran had reported his symptoms had not been present longer than a few years.  The examiner noted there was no confirmed etiology of the Veteran's neuropathy.  Overall, the examiner opined that the Veteran's lower and upper extremity neuropathy was less likely than not related to service, as it was stated by the Veteran in his 2004 medical records that his symptoms started a few years prior.  Therefore, the onset of his symptoms was very remote from his military service.  Moreover, the examiner noted that the Veteran admitted to heavy alcohol use in past, and alcohol use can lead to peripheral neuropathy of the extremities and can be irreversible if severe enough.  Finally the examiner noted the Veteran's service treatment records showed no relevant complaints that pertained to neuropathy symptoms. 
The Board notes that the Veteran's exposure to herbicides is not in debate, as the record clearly establishes that he was in Vietnam from August 1968 to July 1969.  Additionally, service connection for subacute peripheral neuropathy may be presumed to have been incurred in service even if there is no evidence of the disease in service if it is manifested to a degree of 10 percent within a year after exposure to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2014); 38 C.F.R. § 3.309(e) (2014).  However, in this case there is no probative evidence that peripheral neuropathy manifested to a degree of 10 percent within a year of service discharge as the earliest documented diagnosis of such was not until the early 2000's.  Therefore service connection on a presumptive basis for exposure to herbicides is not warranted.  Id.  

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

In this case, there is no dispute that the Veteran currently has a diagnosis of neuropathy of the bilateral upper and lower extremities.  See e.g. November 2013 VA examination.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records in negative for any symptoms or diagnosis of neuropathy.  The Veteran; however, reported that he experienced cramps in service in his March 2010 hearing, and he is competent to do so.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, Hickson element (2) is at least arguably met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current neuropathy and his military service, is essentially medical in nature.  Regarding the nexus between neuropathy and service, to the extent that the Veteran is attempting to establish nexus through his own opinion, the Veteran as a lay person has not been shown to be capable of making such conclusions on inherently medical questions.  

In this case, there is no dispute that the Veteran is competent to report events that occurred in service, and to describe symptoms of leg and foot cramps in service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to the onset of his neuropathy, while competent, is nonetheless not credible.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  As detailed in the examination report in 2013, the Veteran, while initially stating in his 2004 and 2005 medical records that his neuropathy symptoms started only a few years prior, later went onto claim that he had experienced leg cramps since service in his July 2006 Notice of Disagreement and his March 2010 hearing, after his claim for service connection was initially denied in a May 2006 rating decision.  Furthermore, the examiner noted the Veteran professed a history of heavy drinking at  his 2013 examination, which the examiner opined could have caused his neuropathy; however in his 2004 and 2005 medical treatment records, the Veteran did not report that he drank at all.  Therefore, the Veteran is not reporting his medical history consistently.  While one medical record from 2008 notes the Veteran as having neuropathy since 2008, this was the Veteran's own lay history, and not a medical finding.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  
Furthermore, while the Veteran claimed cramps indicative of bilateral upper and lower neuropathy since service, the Board finds it significant that there was no report of either of the conditions in service, or upon separation, and in fact no report, either lay or medical, of any symptoms noted in the record until April 2004, over 30 years after service.  While the Veteran reported he sought treatment from a family physician for what he considered at the time to be low salt intake, and later bad circulation; the Veteran has been unable to produce these records that show a history of treatment.  The Board has considered the multi-year gap between discharge from active duty service in 1969 and initial documented evidence of disabilities in 2004, over 30 years after service separation as evidence that the Veteran is not credibly reporting an onset of neuropathy in service that has continued until this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service..."). 

Because the Board finds that the variation in the Veteran's reported history as to his post military history is not credible, his statements will not be considered competent under the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  See Walker, supra; Fountain, supra.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on the Veteran's varied reports his post service history, the Board finds the lay statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Therefore, Hickson element (3), nexus, has not been satisfied, and the claims fail on this basis. 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include claimed as due to exposure to Agent Orange herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include claimed as due to exposure to Agent Orange herbicides, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


